                                                                                        Undersigned

                                                                                                   Karl Burden - EL Bey
                                                                                                   do 804 Grimes Road
                                                                                                   Hampton Virginia
                                                                                          Non-domestic without the US




                   NOTICE OF TERMINATION / CONDITIONAL ACCEPTANCE
                                  NOTIVE TO THE AGENT IS NOTICE TO THE PRINCIPAL
                                     NOTICE TO THE PRINCIPAL IS NOTICE TO AGENT
                                               (Applicable to all Successors and Assigns)



           Date: October 6, 2020



           To: Fernando Galindo, Clerk of Coxirt

                 UNITED STATES DISTRICT
                  Newport News Division
                  2400 West Avenue
                 Newport News, VA 23607



           Re: Termination and or Conditional Acceptance of Attorney(CARL L. BURDEN)
           Case#4:20-CR-00017




           Dear Sir:

           Thank you very much for your offer of assistance in this matter. I'm confident the court
           would not offer to appoint an attorney(Laura P. Tayman)(officer of the court)such as you
           unless they were of the highest csdiber. Notice is hereby given that you are either terminated
           as of October 6, 2020 for rights violations or the Undersigned conditionally accepts your offer
           as a Public Defender for the Defendant CARL L. BURDEN® courts on condition that:

                      1. You accept private asset compensation payments, and:
                      2. You failed to provide evidence on the court records, and:
                      3. You do not argue the facts, and:
                      4. Be personally converted on aU UabiHty as surety for the Defendant, and:
                      5. Bring asset setofi, settlement, and closure on the private side, and:
                      6.   This court approves said terms and conditions 1-5 herein in writing prior
                           to any acceptance by the Undersigned authorized representative.




NOTICE: Copyright of tradename/trademark CARL LINWOOD BURDEN, LLC © TRUST DBA CARL BURDEN© including any and all directives and
variations in the spelling and use thereof, i.e. NOT limited to all capitalized names: under Copyright[1973]. by Karl Burden EL Bey which incur
the same. All rights reserved. Said common-law/trade-name/trademark, CARL LINWOOD BURDEN© TRUST may neither be used nor
reproduced, neither in whole nor in part, in any manner whatsoever, without the prior, express, written consent and acknowledgment of the
stated above. All fiduciary relationships shall be governed by the Fiduciary-shield Doctrine. Pg-
